Rao, Chief Judge:
The appeal for reappraisement listed above has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise covered by the above enumerated appeal consists of toys exported from Japan on or about July 26, 1966, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation to the United States of the instant merchandise, at which such or similar merchandise was freely sold, in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice unit prices less the prorated invoice buying commission.
Upon the agreed statement of facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by *566the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the toys exported from Japan here involved, and that such prices were the invoice unit prices, less the prorated invoice buying commission.
Judgment will be entered accordingly.